Citation Nr: 0520191	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  04-26 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury of the right upper extremity, to include the hand.

2.  Entitlement to service connection for residuals of a cold 
injury of the left upper extremity, to include the hand.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims for 
service connection for residuals of cold injuries of the 
right and left upper extremities, to include the hands.

The veteran testified at a May 2005 Travel Board hearing and 
his representative indicated at that time her intent to file 
a claim, on his behalf, for a rating in excess of 10 percent 
for the veteran's post traumatic stress disorder (PTSD).  See 
Transcript, page 2.  The Board refers this  matter to the RO 
for appropriate action.  
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that the veteran's 
representative also indicated at the May 2005 Travel Board 
hearing that the veteran wished to appeal an August 2004 RO 
decision denying his claim for a total disability rating 
based on individual unemployability (TDIU).  See Transcript, 
page 2.  VA regulations provide that any written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement (NOD); no special wording 
is required.  See 38 C.F.R. § 20.201 (2004); see also Tomlin 
v. Brown, 5 Vet. App. 355 (1993) (hearing transcript 
containing an oral statement of disagreement meets the 
statutory definition of an NOD).

With respect to the place of filing of a NOD, VA regulations 
state that a NOD must be filed with the VA office from which 
the claimant received notice of the determination being 
appealed (that is, the RO) unless notice has been received 
that the applicable VA records have been transferred to 
another VA office.  See 38 C.F.R. § 20.300 (2004).  In this 
case, the veteran was notified by letter from the RO in April 
2005 of his scheduled Travel Board scheduled the following 
month; in effect, he received notice that his VA records were 
being transferred to the Board for his hearing.  Therefore, 
under the circumstances here presented the NOD was filed in 
the proper VA office.  

The Board therefore finds that the transcript of the May 2005 
Travel Board hearing testimony can be construed as a timely 
NOD as to the August 2004 RO decision denying the veteran's 
claim for a TDIU.  Id.

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO 
has not yet issued a statement of the case (SOC) as to the 
issue of entitlement to a TDIU.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the United States Court of Appeals for 
Veterans Claims held that in circumstances where a NOD is 
filed, but a SOC has not been issued, the Board must remand 
the claim to direct that a SOC be issued.  The Board also 
finds that the TDIU claim is intertwined with the service 
connection claims on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

As to the issue of service connection for residuals of cold 
injuries to the upper extremities, the Board initially notes 
that the veteran served on active duty from March 1943 to 
January 1946, and his medals and decorations included the 
Combat Infantry Badge (CIB), a Bronze Star, and a Silver 
Star.  He also participated in the Battle of the Bulge and 
service connection is in effect for residuals of cold 
injuries to his right and left lower extremities, with a 30 
percent rating for each leg.  Since the veteran engaged in 
combat with the enemy at the time of the alleged cold 
injuries, it is presumed by law that he sustained said cold 
injuries to his upper extremities while in service, despite 
the fact that it is not documented in the service medical 
records.  See 38 U.S.C.A. § 1154(b).

The veteran alleges that he now suffers from residuals of 
cold injuries to his right and left upper extremities.  He 
testified in his May 2005 Travel Board hearing that he 
noticed a tingling sensation in his hands approximately six 
to eight years ago.  The veteran added that, approximately 
two to three years ago, he underwent right carpal tunnel 
surgery.  He has indicated that he continues to experience 
tingling and pain in both upper extremities.  The veteran's 
representative has acknowledged the treatment records 
reflecting the veteran's diagnosis of carpal tunnel syndrome 
but asserts that this disability is secondary to in-service 
cold injuries.     

The veteran also testified that after service, he made a 
living by driving (a cab, a newspaper truck, etc.).  The 
veteran's wife testified that she remembers that he would 
often complain of pain in his hands, but they naturally 
assumed the pain was work related.  

The veteran has undergone several VA examinations in 
conjunction with his claims for service connection for 
residuals of cold injuries (to both the upper and lower 
extremities).  February 2001 VA examinations (general, 
orthopedic, and neurological) resulted in a diagnosis of 
residuals of cold injuries to his feet, but none of the 
examiners specifically addressed the question of whether the 
veteran currently has any residuals of cold injuries 
involving the upper extremities or hands.  A September 17, 
2002 VA examination report prepared by Dr. H. reflects a 
diagnosis of cold injury residuals right/left feet and hands.  
(Emphasis added.)  A September 25, 2002 VA examination report 
(prepared by Dr. M) includes a diagnosis  of cold injury 
residuals bilateral feet; that clinician did not explicitly 
address the issue of whether the veteran had residuals of 
frostbite to the upper extremities; it was noted that he had 
bilateral carpal tunnel syndrome.

A September 30, 2002 examination report (prepared by Dr. H.) 
includes a diagnosis of "bilateral carpal tunnel syndrome, 
not service connected."  A November 2002 VA examination 
report (prepared by Dr. M) includes the following opinion (in 
its entirety): "C-File reviewed as requested and found that: 
1) The veteran has ongoing neurological evaluations at this 
medical center, 2) neurological examinations and EMG/NCV 
studies support the diagnosis of bilateral carpal tunnel 
syndrome, 3) The veteran does not have residuals of a cold 
injury to the upper extremities which can be attributed to 
military service."  Finally, a May 2003 VA examination 
report (prepared by Dr. M) includes a diagnosis of cold 
injury residuals of the feet, but it does not address the 
issue of cold injury residuals to the veteran's upper 
extremities.  

Most of the examinations noted above do not address the issue 
of whether the veteran suffers from residuals of frostbite to 
his upper extremities and those that do address the question 
are conflicting in nature.  The Board specifically notes that 
the September 17, 2002 report shows a diagnosis of cold 
injury residuals right/left feet and hands; while the 
November 2002 report includes the observation that "the 
veteran does not have residuals of a cold injury to the upper 
extremities which can be attributed to military service", it 
consists solely of the three sentences transcribed above.  
There is no adequate rationale to support either opinion.  

In view of the foregoing, to include the conflicting nature 
of the relevant opinions of record, and considering the 
representative's assertion at the May 2005 Travel Board 
hearing that there is no opinion as to whether the veteran's 
carpal tunnel syndrome is itself, a residual of a cold 
injury, the Board finds that, following the receipt of any 
additional relevant evidence that may be available, another 
medical opinion should be obtained based upon a review of all 
of the relevant evidence in the claims file.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claims of 
entitlement to service connection for 
residuals of cold injuries to the right 
and left upper extremities and to a TDIU, 
of the impact of the notification 
requirements on the claims.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to his claims.

2.  The veteran should be afforded a VA 
neurological examination for the purpose 
of determining whether he currently has 
any residuals of presumed in-service cold 
injuries to either upper extremity.  
Following a review of the relevant 
medical evidence in the claims file; the 
medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
clinician should be asked to opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any disability of the veteran's upper 
extremities that is currently present, to 
include carpal tunnel syndrome, began 
during or is causally linked to any 
incident of service, to include cold 
injuries sustained during service.  

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The clinician is also advised that, since 
the veteran had combat duty at the time 
of the alleged cold injuries, it is 
presumed by law that he sustained said 
cold injuries to his upper extremities 
while in service, despite the fact that 
it is not documented in the service 
medical records.  38 U.S.C.A. § 1154(b).  
Therefore, the question of whether the 
veteran sustained cold injuries to his 
upper extremities is not in dispute; the 
only issue is whether he currently has 
residuals of such cold injuries. 

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          
 
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for residuals of 
cold injuries to the veteran's right and 
left upper extremities, with 
consideration of all of the evidence 
obtained since the issuance of a 
statement of the case in May 2004.

5.  The RO should then furnish the 
veteran and his accredited representative 
a Statement of the Case (SOC), which 
addresses the issue of entitlement to a 
TDIU, they should be afforded the 
opportunity to respond to the SOC, and 
they should be advised of the 
requirements necessary to perfect his 
appeal.

6.  If either service connection claim is 
not granted, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the May 2004 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

7.  In the event the appeal as to the 
issue of entitlement to a TDIU is 
perfected in a timely fashion, the issue 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


